 



Exhibit 10.1

          BLAKE DAWSON WALDRON     LAWYERS    
 

Amendment Deed
Novogen Research Pty Limited
ABN 87 060 202 931
Marshall Edwards Pty Limited
ABN 36 099 665 675

               
 
           
 
           
 
  Level 36          
 
  Grosvenor Place          
 
  225 George Street          
 
  Sydney NSW 2000          
 
  Telephone: +61 2 9258 6000     3rd April 2007     
 
  Fax: + 61 2 9258 6999     Ref: BLM FZD 02 1372 3369    

© Blake Dawson Waldron 2007

 



--------------------------------------------------------------------------------



 



CONTENTS

                  1.   INTERPRETATION     1    
 
  1.1   Definitions         1
 
  1.2   Terms defined in the Licence Agreement         1  
 
  1.3   Rules for interpreting this document         1  
 
                    2.   CONSIDERATION     2  
 
                    3.   AMENDMENT     2  
 
                    4.   REPRESENTATIONS AND WARRANTIES     2    
 
  4.1   Representations and warranties         2  
 
  4.2   Reliance on representations and warranties         3  
 
                    5.   GENERAL     3    
 
  5.1   Governing law         3  
 
  5.2   Liability for expenses         4  
 
  5.3   Giving effect to this document         4  
 
  5.4   Amendment         4  
 
  5.5   Counterparts         4  

 



--------------------------------------------------------------------------------



 



AMENDMENT DEED
DATE 3rd April 2007
PARTIES
Novogen Research Pty Limited ABN 87 060 202 931 of 140 Wicks Road, North Ryde
NSW 2113 Australia (Novogen Research)
Marshall Edwards Pty Limited ABN 36 099 665 675 of 140 Wicks Road, North Ryde
NSW 2113 Australia (MEPL)
RECITALS

A.   The parties are parties to the Licence Agreement.   B.   The parties wish
to amend the Licence Agreement on the terms of this document.

OPERATIVE PROVISIONS

1.   INTERPRETATION   1.1   Definitions       The following definitions apply in
this document.       Effective Date means the date this document is executed by
the last of the parties to execute it.       Licence Agreement means the
agreement entitled “Amended and Restated Licence Agreement” between Novogen
Research and MEPL dated 24 September 2003, as further amended by an Amendment
Deed between the parties dated 6 June 2006.   1.2   Terms defined in the Licence
Agreement       Terms that are not defined in clause 1.1 and that are defined in
the Licence Agreement (as amended by this document) have the same meaning in
this document.   1.3   Rules for interpreting this document       Headings are
for convenience only, and do not affect interpretation. The following rules also
apply in interpreting this document, except where the context makes it clear
that a rule is not intended to apply.

  (a)   A reference to:

  (i)   legislation (including subordinate legislation) is to that legislation
as amended, re-enacted or replaced, and includes any subordinate legislation
issued under it;

 



--------------------------------------------------------------------------------



 



  (ii)   a document or agreement, or a provision of a document or agreement, is
to that document, agreement or provision as amended, supplemented, replaced or
novated;     (iii)   a party to this document or to any other document or
agreement includes a permitted substitute or a permitted assign of that party;  
  (iv)   a person includes any type of entity or body of persons, whether or not
it is incorporated or has a separate legal identity, and any executor,
administrator or successor in law of the person; and     (v)   anything
(including a right, obligation or concept) includes each part of it.

  (b)   A singular word includes the plural, and vice versa.     (c)   A word
which suggests one gender includes the other genders.     (d)   If a word is
defined, another part of speech has a corresponding meaning.     (e)   If an
example is given of anything (including a right, obligation or concept), such as
by saying it includes something else, the example does not limit the scope of
that thing.     (f)   The word agreement includes an undertaking or other
binding arrangement or understanding, whether or not in writing.

2.   CONSIDERATION       Each party acknowledges that it has received valuable
consideration for entering into this document.   3.   AMENDMENT

  (a)   The Licence Agreement is amended, with effect on the Effective Date, as
attached in Annexure A.     (b)   Subject to paragraph (c), paragraph (a) does
not affect any right or obligation that arises before the Effective Date.    
(c)   The amendments in paragraph (a) are deemed to have taken effect on and
from the date the Licence Agreement was executed by the last of the parties to
execute it.

4.   REPRESENTATIONS AND WARRANTIES   4.1   Representations and warranties      
Each party represents and warrants that:

  (a)   (status) it is a company limited by shares under the Corporations Act;  
  (b)   (power) it has full legal capacity and power:

2



--------------------------------------------------------------------------------



 



  (i)   to own its property and assets and to carry on its business; and    
(ii)   to enter into this document and to carry out the transactions that it
contemplates;

  (c)   (corporate authority) it has taken all corporate action that is
necessary or desirable to authorise its entry into this document and its
carrying out the transactions that it contemplates;     (d)   (Authorisations)
it holds each Authorisation that is necessary or desirable to:

  (i)   execute this document and to carry out the transactions that it
contemplates; and     (ii)   ensure that this document is legal, valid, binding
and admissible in evidence,

and it is complying with any conditions to which any of these Authorisations is
subject;

  (e)   (document effective) this document constitutes its legal, valid and
binding obligations, enforceable against it in accordance with its terms (except
to the extent limited by equitable principles and laws affecting creditors’
rights generally), subject to any necessary stamping or registration;     (f)  
(no contravention) neither its execution of this document, nor the carrying out
by it of the transactions that it contemplates, does or will:

  (i)   contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;    
(ii)   contravene any Authorisation;     (iii)   contravene any undertaking or
instrument binding on it or any of its property; or     (iv)   contravene its
constitution; and

  (g)   (no trust) it is not entering into this document as trustee of any trust
or settlement.

4.2   Reliance on representations and warranties       Each party acknowledges
that the other party has executed this document and agreed to take part in the
transactions that it contemplates in reliance on the representations and
warranties that are made or repeated in this clause.   5.   GENERAL   5.1  
Governing law       This document is governed by the law in force in New South
Wales.

3



--------------------------------------------------------------------------------



 



5.2   Liability for expenses       Each party must pay its own expenses incurred
in negotiating, executing, stamping and registering this document.   5.3  
Giving effect to this document       Each party must do anything (including
execute any document), and must ensure that its employees and agents do anything
(including execute any document), that the other party may reasonably require to
give full effect to this document.   5.4   Amendment       This document can
only be amended, supplemented, replaced or novated by another document signed by
the parties.   5.5   Counterparts       This document may be executed in
counterparts.

EXECUTED as a deed.

     
 
   
EXECUTED by NOVOGEN
RESEARCH PTY LIMITED:
   
 
   
/s/  Christopher Naughton
  /s/  Ronald Lea Erratt
 
   
Signature of director
  Signature of director/secretary
 
   
Christopher Naughton
  Ronald Lea Erratt
 
   
Name
  Name
 
   
EXECUTED by MARSHALL
EDWARDS PTY LIMITED:
   
 
   
/s/  Christopher Naughton
  /s/  David Ross Seaton
 
   
Signature of director
  Signature of director/secretary
 
   
Christopher Naughton
  David Ross Seaton
 
   
Name
  Name

4



--------------------------------------------------------------------------------



 



          BLAKE DAWSON WALDRON     LAWYERS    
 

ANNEXURE A
Further Amended and
Restated Licence
Agreement
Novogen Research Pty Limited
ABN 87 060 202 931
Marshall Edwards Pty Limited
ABN 36 099 665 675

                               
Level 41   
     
225 George Street   
     
Sydney NSW 2000   
     
Telephone: +61 2 9258 6000   
     24 September 2003     
Fax: +61 2 9258 6999   
     Ref: SJD.BLM.02-1308-9508  
© Blake Dawson Waldron 2002-2003

 



--------------------------------------------------------------------------------



 



CONTENTS

             
 
            1.   INTERPRETATION   1
 
           
 
  1.1   Definitions   1
 
  1.2   Rules for interpreting this document   8
 
  1.3   Business Days   9
 
            2.   LICENCE TO EXPLOIT THE PRODUCT   9
 
           
 
  2.1   Grant of licence   9
 
  2.2   Exclusivity   10
 
  2.3   Expiration of Licensed Patent Rights   10
 
  2.4   Sub-licences   10
 
  2.5   Sub-contractors   10
 
            3.   CLINICAL TRIALS   10
 
           
 
  3.1   Clinical Trials to date   10
 
  3.2   Obligation to conduct Clinical Trials   11
 
  3.3   Conduct of Clinical Trials   11
 
  3.4   Clinical Trial Materials   11
 
  3.5   Facilities and personnel   11
 
  3.6   Records of Clinical Trials   11
 
  3.7   Inspection of records   12
 
  3.8   Reports on Clinical Trials   12
 
  3.9   Publication of results of Clinical Trials   12
 
  3.10   Intellectual Property Rights in Clinical Trial Materials   12
 
            4.   DEVELOPMENTS   12
 
           
 
  4.1   MEPL Developments   12
 
  4.2   Novogen Developments   12
 
            5.   MARKETING AND COMMERCIALISATION   13
 
           
 
  5.1   Marketing and commercialisation   13
 
  5.2   Commercialisation   13
 
  5.3   Records and customer relations   13
 
  5.4   Marketing and promotion   13
 
  5.5   Approval of promotional and advertising material   14
 
  5.6   Compliance with laws   14
 
  5.7   Storage and handling   14
 
  5.8   Compliance with laws   14
 
  5.9   Packing and transport of Products   15
 
            6.   START GRANT AGREEMENT   15
 
           
 
  6.1   Acknowledgment   15

 



--------------------------------------------------------------------------------



 



             
 
  6.2   Compliance with the START Grant Agreement   15
 
  6.3   Compliance with reasonable directions   15
 
            7.   LICENCE FEES   15
 
           
 
  7.1   First lump sum licence fee   15
 
  7.2   Second lump sum licence fee   16
 
  7.3   Royalties during the Exclusivity Period   16
 
  7.4   Royalties after the Exclusivity Period   16
 
  7.5   Milestone Licence Fees   16
 
            8.   PAYMENT TERMS   17
 
           
 
  8.1   Payments   17
 
  8.2   Interest on overdue accounts   17
 
            9.   REPORTS AND ACCOUNTING   17
 
           
 
  9.1   Books and records   17
 
  9.2   Auditor’s certificates   17
 
  9.3   Quarterly statements   17
 
  9.4   Certification   18
 
  9.5   Adjustments   18
 
  9.6   Interest on adjustments   18
 
  9.7   Inspection   18
 
            10.   OTHER COSTS   19
 
           
 
  10.1   Maintenance of Licensed Patent Rights   19
 
  10.2   Reimbursement by MEPL   19
 
  10.3   Registration of Products   19
 
            11.   GOODS AND SERVICES TAX   19
 
           
 
  11.1   GST Law definitions   19
 
  11.2   GST payable in addition to other amounts   19
 
  11.3   Tax invoice   20
 
  11.4   Adjustments   20
 
  11.5   GST where MEPL supplies Novogen Research   20
 
            12.   OTHER DEDUCTIONS AND WITHHOLDINGS   20
 
            13.   INTELLECTUAL PROPERTY RIGHTS   21
 
           
 
  13.1   Acknowledgment   21
 
  13.2   Maintenance of Licensed Intellectual Property   21
 
  13.3   Notification   21
 
  13.4   Proceedings by MEPL   21
 
  13.5   Directions by Novogen Research   21
 
  13.6   Joinder of Novogen Research   22

ii.



--------------------------------------------------------------------------------



 



             
 
  13.7   Proceedings by Novogen Research   22
 
  13.8   Joinder of MEPL   22
 
  13.9   Damages and settlement amounts   22
 
  13.10   Assignment of Intellectual Property Rights   22
 
            14.   CONFIDENTIAL INFORMATION   22
 
           
 
  14.1   Confidentiality   22
 
  14.2   Security   23
 
  14.3   Exceptions to obligations of confidentiality   23
 
  14.4   Public domain   23
 
            15.   REPRESENTATIONS AND WARRANTIES   23
 
           
 
  15.1   Warranties of each party   23
 
  15.2   Representations and warranties by Novogen Research   24
 
  15.3   Validity of Licensed Patent Rights   25
 
  15.4   Reliance on representations and warranties   25
 
            16.   LIMITATION OF LIABILITY   25
 
           
 
  16.1   Limitation of liability of Novogen Research   25
 
  16.2   Liability for infringement of Intellectual Property Rights   25
 
  16.3   Exclusion of conditions and warranties   25
 
  16.4   Indirect and consequential loss   25
 
            17.   INDEMNITIES AND INSURANCE   26
 
           
 
  17.1   Clinical Trial indemnity   26
 
  17.2   Commercialisation indemnity   26
 
  17.3   MEPL’s insurance policies   27
 
  17.4   Name of Novogen Research   27
 
  17.5   Certificates of currency   27
 
  17.6   Default   27
 
  17.7   Expiry   27
 
  17.8   Novogen Research’s insurance   27
 
            18.   FORCE MAJEURE   27
 
           
 
  18.1   Notice and suspension of obligations   27
 
  18.2   Effort to overcome   28
 
  18.3   Termination   28
 
            19.   TERM AND TERMINATION   28
 
           
 
  19.1   Term   28
 
  19.2   Termination by Novogen Research   28
 
  19.3   Termination by MEPL   29
 
  19.4   Consequences to MEPL of termination   29
 
  19.5   Consequences to Novogen Research of termination   29

iii.



--------------------------------------------------------------------------------



 



             
 
  19.6   Survival and accrued rights   30
 
            20.   DISPUTE RESOLUTION   30
 
           
 
  20.1   Disputes   30
 
  20.2   Notice of Dispute   30
 
  20.3   Negotiation   30
 
  20.4   Resolution of Dispute   30
 
  20.5   Mediation   30
 
            21.   NOTICES   31
 
            22.   AMENDMENT AND ASSIGNMENT   31
 
           
 
  22.1   Amendment   31
 
  22.2   Assignment   31
 
            23.   GENERAL   31
 
           
 
  23.1   Governing law   31
 
  23.2   Liability for expenses   32
 
  23.3   Relationship of the parties   32
 
  23.4   Giving effect to this document   32
 
  23.5   Waiver of rights   32
 
  23.6   Operation of this document   32
 
  23.7   Operation of indemnities   32
 
  23.8   Consents   33
 
  23.9   Exclusion of contrary legislation   33
 
  23.10   Counterparts   33
 
            SCHEDULE 1: Product Patent Rights   34
 
            SCHEDULE 2: Manufacturing Patent Rights   37

iv.



--------------------------------------------------------------------------------



 



FURTHER AMENDED AND RESTATED
LICENCE AGREEMENT
DATE 24 September 2003
PARTIES
Novogen Research Pty Limited ABN 87 060 202 931 (“Novogen Research”)
Marshall Edwards Pty Limited ABN 36 099 665 675 (“MEPL”)
RECITALS

A.   Novogen Research is the proprietor of certain patents, the applicant for
certain patent applications and the owner of certain know how relating to:

  (a)   a method of preparation of the compound known as “phenoxodiol”; and    
(b)   agents comprising phenoxodiol and compositions containing it and its use
as a human therapeutic treatment.

B.   MEPL wishes to conduct clinical trials relating to the use of phenoxodiol
and to exploit phenoxodiol throughout the world for certain human therapeutic
uses.

C.   In May 2002 Novogen Research agreed to grant to MEPL a licence to conduct
clinical trials and to exploit phenoxodiol on terms and conditions set out in a
licence agreement between the parties (the “Original Licence Agreement”).

D.   The parties have agreed to amend and restate the terms of the Original
Licence Agreement as set out in this document with effect from the date of this
document.

OPERATIVE PROVISIONS

1.   INTERPRETATION

1.1   Definitions

The following definitions apply in this document.
“Affiliate” means:

  (a)   in relation to a body corporate, each of:

  (i)   that body’s related bodies corporate;     (ii)   that body’s directors;
and     (iii)   the persons who have a substantial holding (as that term is
defined in the Corporations Act) in that body; and

  (b)   in relation to a natural person, any:

  (i)   spouse;





--------------------------------------------------------------------------------



 



  (ii)   relative by blood or adoption of that person or that person’s spouse;
and

  (iii)   body corporate in which that person and Affiliates of that person hold
in aggregate more than 20% of the voting shares.

“Authorisation” means:

  (a)   an authorisation, consent, declaration, exemption, notarisation or
waiver, however it is described; and     (b)   in relation to anything that
could be prohibited or restricted by law if a Government Agency acts in any way
within a specified period, the expiry of that period without that action being
taken,

including any renewal or amendment.
“Bank Bill” means a bill of exchange (as defined in the Bills of Exchange Act
1909 (Cth)) that has been accepted by a bank authorised under a law of the
Commonwealth or any state to carry on banking business.
“Bank Bill Rate” means, for a period:

  (a)   the average, expressed as a yield per cent per annum (rounded up (if
necessary) to 4 decimal places) of all rates quoted on each day in the period as
the 180 day bank-accepted bill rate on the web site of the Reserve Bank of
Australia at www.rba.gov.au (or any web site that replaces that web site); or  
  (b)   if no rate can be calculated under paragraph (a), the bid rate available
to MEPL at about 11.00 am (Sydney time) on that day, as conclusively determined
in good faith by MEPL, for Bank Bills that have the tenor described in paragraph
(a).

“Business Day” means a day that is not a Saturday, Sunday or public holiday in
Sydney, Australia.
“Change of Control” of MEPL means a change in:

  (a)   Control of the composition of the board of directors of the corporation;
    (b)   Control of more than half the voting rights attaching to shares in the
corporation; or     (c)   Control of more than half the issued shares of the
corporation (not counting any share which carries no right to participate beyond
a specified amount in the distribution of either profit or capital),

which, for the avoidance of doubt, does not include a change in:

  (d)   Control of the composition of the board of directors of Novogen Limited;
    (e)   Control of more than half the voting rights attaching to shares in
Novogen Limited; or

2.



--------------------------------------------------------------------------------



 



  (f)   Control of more than half the issued shares of Novogen Limited (not
counting any share which carries no right to participate beyond a specified
amount in the distribution of either profit or capital).

“Clinical Trial” means a clinical evaluation of the stability, tolerability,
synergy or efficacy of a Product for use in the Field.
“Clinical Trial Materials” means all medication, Trial Protocols, results of
Clinical Trials, case report forms, study aids, and any other materials used in,
or arising out of, the conduct of Clinical Trials.
“Clinical Trial Subject” means a person who is enrolled in a Clinical Trial,
whether or not that person meets all eligibility criteria for enrolment into the
Clinical Trial set out in any Trial Protocol or otherwise.
“Commencement Date” means the date the Original Licence Agreement was executed
by the last of the parties to execute it.
“Commercialisation Income” means all gross income received by or on behalf of
MEPL or its related bodies corporate (other than Novogen Research and Novogen
Laboratories) as a result of or in connection with any assignment, sublicensing,
or other dealing with MEPL’s rights under this document, other than income
received solely in consideration of the sale, hiring or other disposal of
Product.
“Commonwealth” means the Commonwealth of Australia.
“Confidential Information” means:

  (a)   in relation to Novogen Research, the Clinical Trial Materials, the
Licensed Know How, all Novogen Developments and MEPL Developments, all
documents, records and reports relating to the Licensed Intellectual Property or
Products, which are provided by MEPL under this document and all other written
or oral information disclosed by Novogen Research to MEPL under this document,
other than information which MEPL can establish:

  (i)   was in the public domain when it was given to MEPL;     (ii)   becomes,
after being given to MEPL, part of the public domain, except through disclosure
contrary to this document; or     (iii)   was lawfully received by MEPL from
another person having the unrestricted legal right to disclose that information
without requiring the maintenance of confidentiality; and

  (b)   in relation to MEPL, all written or oral information disclosed by MEPL
to Novogen Research under this document, other than information referred to in
paragraph (a) and information which Novogen Research can establish:

  (i)   was in the public domain when it was given to it;

3.



--------------------------------------------------------------------------------



 



  (ii)   becomes, after being given to it, part of the public domain, except
through disclosure contrary to this document; or     (iii)   was lawfully
received by it from another person having the unrestricted legal right to
disclose that information without requiring the maintenance of confidentiality.

“Control” means a power or control that is direct or indirect or that is, or can
be, exercised as a result of, by means of or by the revocation or breach of a
trust, an agreement, a practice, or any combination of them, whether or not they
are enforceable. It does not matter whether the power or control is express or
implied, formal or informal, exercisable alone or jointly with someone else.
“Corporations Act” means the Corporations Act 2001 (Cth).
“Deed of Acknowledgment and Undertaking” means the document so entitled to be
entered into between Novogen Limited and the Industry Research and Development
Board for and on behalf of the Commonwealth.
“Default Rate” means, in relation to an amount which has not been paid to a
party, a rate equal to the sum of that party’s cost of funding the amount (if
that party were to borrow that amount and as determined conclusively by that
party) and 2% per annum.
“Disclosing Party” in relation to any information means the party who disclosed
to another party that information.
“Dispute” has the meaning given to that term in clause 20.1.
“Dispute Notice” has the meaning given to that term in clause 20.2.
“Encumbrance” means a mortgage, charge, pledge, lien, hypothecation or title
retention arrangement, a right of set-off or right to withhold payment of a
deposit or other money, a notice under section 255 of the Income Tax Assessment
Act 1936 (Cth), section 260-5 in schedule 1 to the Taxation Administration Act
1953 (Cth) or any similar legislation, or an easement, restrictive covenant,
caveat or similar restriction over property, or an agreement to create any of
them or to allow any of them to exist.
“Exclusivity Period” means the period commencing on the Commencement Date and
ending the later of:

  (a)   the date of expiration or lapsing of the last Patent Right in the
patents and patent applications set out in schedule 1 and 2; or     (b)   the
date of expiration or lapsing of the last Licensed Patent Right which MEPL
would, but for the licence granted in clause 2.1, infringe in any country in the
Territory by doing in that country any of the things set out in clause 2.1.

“FDA Approval” means the approval by the Food and Drug Administration of the
United States of an investigational new drug (IND) application for a Product to
commence phase 1 Clinical Trials in the United States.

4.



--------------------------------------------------------------------------------



 



“Field” means the prevention, treatment or cure of cancer in humans by
pharmaceuticals delivered or administered by injection or by any other means but
excluding topical applications. For the avoidance of doubt, “non-topical
applications” shall be any means of administration other than to the skin.
“Fixed and Floating Charge” means the document entitled “Deed of Fixed and
Floating Charge” between Novogen Research and St George Bank Limited dated 30
June 1997.
“Force Majeure Event” means any occurrence or omission as a direct or indirect
result of which the party relying on it is prevented from or delayed in
performing any of its obligations (other than a payment obligation) under this
document and that is beyond the reasonable control of that party, including
forces of nature, industrial action and action or inaction by a Government
Agency.
“Government Agency” means:

  (a)   a government or government department or other body;     (b)   a
governmental, semi-governmental or judicial person; or     (c)   a person
(whether autonomous or not) who is charged with the administration of a law.

“GST” means:

  (a)   the same as in the GST Law; and     (b)   any other goods and services
tax, or any tax applying to this transaction in a similar way; and     (c)   any
additional tax, penalty tax, fine, interest or other charge under a law for such
a tax.

“GST Law” means the same as “GST law” means in A New Tax System (Goods and
Services Tax) Act 1999 (Cth).
“Insolvency Event” means, for a person, being in liquidation or provisional
liquidation or under administration, having a controller (as defined in the
Corporations Act) or analogous person appointed to it or any of its property,
being taken under section 459F(1) of the Corporations Act to have failed to
comply with a statutory demand, being unable to pay its debts or otherwise
insolvent, dying, ceasing to be of full legal capacity or otherwise becoming
incapable of managing its own affairs for any reason, taking any step that could
result in the person becoming an insolvent under administration (as defined in
section 9 of the Corporations Act), entering into a compromise or arrangement
with, or assignment for the benefit of, any of its members or creditors, or any
analogous event, otherwise than in the course of a reorganisation,
reconstruction, amalgamation or merger.
“Intellectual Property Rights” means any and all existing and future
intellectual and industrial property rights throughout the world, whether
conferred by statute, common law or equity, including rights in relation to
copyright, trade marks, designs, circuit layouts, plant varieties, business and
domain names, trade secrets and Know How (including the

5.



--------------------------------------------------------------------------------



 



right to apply for registration of any such rights), Patent Rights and other
results of intellectual activity in the industrial, commercial, scientific,
literary or artistic fields.
“Know How” means technical and other information which is not in the public
domain including inventions, discoveries, concepts, data, formulae, ideas,
specifications, procedures for experiments and tests, results of experimentation
and testing, results of research and development and information in laboratory
records, data collected during the course of Clinical Trials, case reports, data
analyses and summaries and submissions to and information from ethical
committees and regulatory authorities.
“Licensed Intellectual Property” means the Licensed Patent Rights and the
Intellectual Property Rights in the Licensed Know How.
“Licensed Know How” means the Manufacturing Know How, all existing Know How of
Novogen Research in relation to Products and its uses in the Field and all Know
How in Clinical Trial Materials, Novogen Developments and MEPL Developments.
“Licensed Patent Rights” means the Product Patent Rights, the Manufacturing
Patent Rights and all Patent Rights in any Novogen Developments and MEPL
Developments.
“Manufacturing Know How” means all existing Know How of Novogen Research in
relation to the synthesis and manufacture of Products.
“Manufacturing Licence and Supply Agreement” means the agreement of that title
between MEPL and Novogen Laboratories dated on or about the date of this
document.
“Manufacturing Patent Rights” means all Patent Rights in the patents and patent
applications set out in schedule 2.
“MEPL Developments” means all developments, improvements, enhancements,
adaptations and new Know How, whether patentable or otherwise, in relation to
the Product or the Licensed Intellectual Property, which during the Term are
made or acquired by MEPL, its employees, agents or contractors.
“Milestone Licence Fee” means:

  (a)   for the calender year ending 31 December 2003: US$1,000,000;     (b)  
for the calender year ending 31 December 2004: US$2,000,000;     (c)   for the
calender year ending 31 December 2005: US$4,000,000; and     (d)   upon the
receipt by MEPL of the first:

  (i)   approval by the FDA of a New Drug Application (NDA) for a Product (on an
accelerated basis or otherwise);     (ii)   approval or authorisation of any
kind to market a Product in the United States; or     (iii)   approval or
authorisation of any kind by a Government Agency in any other country to market
a Product,

6.



--------------------------------------------------------------------------------



 



      (the Approval Date): US$8,000,000, together with interest on that amount
from (and including) 31 December 2006 to (but excluding) the Approval Date, at
the Bank Bill Rate;

  (e)   for the calendar year of the year of the Approval Date, and for each
calendar year during the Exclusivity Period thereafter: US$8,000,000,

less any amount payable to Novogen Research during that calendar year under
clause 7.1.
“Net Sales” in relation to any Product means the gross invoice or contract price
of that Product sold, hired or otherwise disposed of by MEPL, its Affiliates
(other than Novogen Laboratories) or sub-licensees (which for avoidance of doubt
includes sub-licensees via one or more interposing sub-licences, but does not
include mere distributors) to the first person who is not its Affiliate or
sub-licensee, after deducting (to the extent not already deducted):

  (a)   trade and quantity discounts; and     (b)   returns, rebates and
allowances actually taken.

“Novogen Developments” means all developments of, improvements to, enhancements
to, or adaptations of Products or Licensed Know How, whether patentable or
otherwise, in the Field which during the Term are made or acquired by Novogen
Research, Novogen Limited or Novogen Laboratories Pty Limited (ABN 42 002 489
947) or their employees, contractors or agents, which Novogen Research is free
to license or disclose to MEPL, but does not include any Option Compound or any
new isoflavonoid compound having a formula which does not fall within the claims
of the Product Patent Rights.
“Novogen Limited” means Novogen Limited ABN 37 063 259 754.
“Option Compound” has the meaning given in the document entitled “Amended and
Restated Licence Option Deed” between Novogen Research and MEPL dated 24
September 2003.
“Patent Rights” means existing and future patents (including any divisions,
continuations, continuations in part, renewals, reissues, extensions,
supplementary protection certificates, utility models and foreign equivalents
thereof) and rights with respect to existing and future patent applications and
patentable inventions, including the right to apply for registration of any such
rights.
“Product” means any product or formulation containing the compound known as
“phenoxodiol” (or NV-06) for delivery or administration by injection or by any
other means but excluding topical applications, whether in primary manufactured
form, final packaged form or otherwise, and whether in combination with any
other compound or component, active or otherwise. For the avoidance of doubt,
“non-topical applications” shall be any means of administration of the Product
other than to the skin.
“Product Patent Rights” means all Patent Rights in the patents and patent
applications set out in schedule 1.

7.



--------------------------------------------------------------------------------



 



“Quarter” means, in respect of any calender year in the Term, the four quarters
of that year, the first of which commences on the first day of that year.
“START Grant Agreement” means the agreement entitled “R & D Start Grant
Agreement No: STG/00220” between Novogen Limited and the Industry Research and
Development Board for and on behalf of the Commonwealth, dated 24 December 1998.
“Tax” means a tax, levy, duty, charge, deduction or withholding, however it is
described, that is imposed by a Government Agency, together with any related
interest, penalty, fine or other charge.
“Term” means the term of this document as determined under clause 19.
“Territory” means the world.
“Trial Protocol” means a protocol for the conduct of a Clinical Trial as may be
developed by MEPL from time to time.

1.2   Rules for interpreting this document

Headings are for convenience only, and do not affect interpretation. The
following rules also apply in interpreting this document, except where the
context makes it clear that a rule is not intended to apply.

  (a)   A reference to:

  (i)   legislation (including subordinate legislation) is to that legislation
as amended, re-enacted or replaced, and includes any subordinate legislation
issued under it;     (ii)   a document or agreement, or a provision of a
document or agreement, is to that document, agreement or provision as amended,
supplemented, replaced or novated;     (iii)   a party to this document or to
any other document or agreement includes a permitted substitute or a permitted
assign of that party;     (iv)   a person includes any type of entity or body of
persons, whether or not it is incorporated or has a separate legal identity, and
any executor, administrator or successor in law of the person; and     (v)  
anything (including a right, obligation or concept) includes each part of it.

  (b)   A singular word includes the plural, and vice versa.     (c)   A word
which suggests one gender includes the other genders.     (d)   If a word is
defined, another part of speech has a corresponding meaning.     (e)   If an
example is given of anything (including a right, obligation or concept), such as
by saying it includes something else, the example does not limit the scope of
that thing.

8.



--------------------------------------------------------------------------------



 



  (f)   The word “agreement” includes an undertaking or other binding
arrangement or understanding, whether or not in writing.     (g)   The words
“subsidiary”, “holding company” and “related body corporate” have the same
meanings as in the Corporations Act.     (h)   A reference to “US$” is to the
currency of the United States of America.

1.3   Business Days

If the day on or by which a person must do something under this document is not
a Business Day:

  (a)   if the act involves a payment that is due on demand, the person must do
it on or by the next Business Day; and     (b)   in any other case, the person
must do it on or by the previous Business Day.

1.4   Application of this document

  (a)   This document varies and amends the Original Licence Agreement with
effect from the date of execution of this document.     (b)   The terms and
conditions of this document replace the terms and conditions of the Original
Licence Agreement.

2.   LICENCE TO EXPLOIT THE PRODUCT

2.1   Grant of licence

Novogen Research by this document grants to MEPL for the Term a non-transferable
licence under the Licensed Patent Rights and the Intellectual Property Rights in
the Licensed Know How to:

  (a)   make, have made, sell, hire or otherwise dispose of Products in the
Territory for use in the Field;     (b)   offer to make, sell, hire or otherwise
dispose of Products in the Territory for use in the Field;     (c)   use and
import Products into any country in the Territory for the purpose of exercising
its rights under paragraphs (a) and (b);     (d)   use, reproduce, apply,
develop, modify and enhance the Licensed Know How in the Field;     (e)   keep
Products and the Licensed Know How for the purpose of doing any of the things in
paragraphs (a) to (d); and     (f)   use any method or process claimed or
disclosed in the Manufacturing Patent Rights or forming part of the
Manufacturing Know How for the purpose of exercising its rights under paragraphs
(a) to (e).

9.



--------------------------------------------------------------------------------



 



2.2   Exclusivity

The licence granted in clause 2.1 is:

  (a)   exclusive in the Field and in the Territory during the Exclusivity
Period; and     (b)   non-exclusive in the Field and in the Territory from the
date of expiration of the Exclusivity Period until the end of the Term.

2.3   Expiration of Licensed Patent Rights

If during the Term all Licensed Patent Rights in any country in the Territory
lapse or are held invalid, then subject to clause 19.1, the licence granted in
clause 2.1 shall continue in full force and effect in that country on the same
terms as a licence under the Intellectual Property Rights in the Licensed Know
How only.

2.4   Sub-licences

  (a)   Subject to paragraphs (b) and (c), MEPL may not grant sub-licences under
any of the rights granted to it under this document without the prior written
consent of Novogen Research.     (b)   MEPL may grant a sub-licence to Novogen
Laboratories on the terms and conditions of the Manufacturing Licence and Supply
Agreement.     (c)   Novogen Research must grant its consent to any sub-licence
proposed to be granted by MEPL in the circumstances set out in clause 3.9 of the
Manufacturing Licence and Supply Agreement provided that sub-licence is in terms
substantially consistent with those in the Manufacturing Licence and Supply
Agreement.

2.5   Sub-contractors

MEPL may not engage agents or sub-contractors to perform its obligations under
this document:

  (a)   without the prior written consent of Novogen Research; and     (b)  
unless such agents or sub-contractors first agree in writing:

  (i)   to comply with confidentiality obligations substantially identical to
those of MEPL under this document; and     (ii)   to assign to Novogen Research
all Intellectual Property Rights in the Field created or acquired by them in the
course of their engagement.

3.   CLINICAL TRIALS   3.1   Clinical Trials to date

Novogen Research represents and warrants to MEPL that:

  (a)   Novogen Limited has sponsored and funded phase 1 Clinical Trials in
Australia;

10.



--------------------------------------------------------------------------------



 



  (b)   Novogen Limited has obtained the FDA Approval; and     (c)   the FDA
Approval has not been revoked or amended.

3.2   Obligation to conduct Clinical Trials

MEPL shall continue current Clinical Trials and undertake further Clinical
Trials on the terms and conditions of this document.

3.3   Conduct of Clinical Trials

MEPL must and must ensure that its agents, contractors and sub-licensees:

  (a)   fund or arrange adequate third party funding of Clinical Trials;     (b)
  use all reasonable endeavours to design and conduct Clinical Trials to
generate outcomes which are calculated to result in regulatory approval of a
Product for use in the Field;     (c)   conduct Clinical Trials diligently, in
good scientific manner, in compliance with any applicable laws, rules and
regulations of any Government Agency in the Territory (including any laws
governing the protection and privacy of personal information), in accordance
with any Trial Protocol and any other reasonable directions given by Novogen
Research from time to time, and consistently with the requirements of any
applicable good laboratory practices;     (d)   ensure that all Clinical Trial
Materials are handled appropriately and stored securely by MEPL, its employees,
contractors and agents for the duration of the Clinical Trials;     (e)   ensure
that MEPL’s employees, contractors, sub-licensees and agents who are involved in
carrying out Clinical Trials fully understand and adhere to any Trial Protocol;
and     (f)   take all reasonable measures, in consultation with Novogen
Research, to protect Clinical Trial Subjects at risk following a serious adverse
drug experience.

3.4   Clinical Trial Materials       MEPL shall be solely responsible for
providing all Clinical Trial Materials necessary for the conduct of Clinical
Trials.

3.5   Facilities and personnel       In order to comply with its obligations
under this clause 3, MEPL must, and must ensure that its employees, agents,
contractors and sub-licensees use appropriate skill, experience, equipment and
facilities.

3.6   Records of Clinical Trials

MEPL must maintain complete and accurate records in good scientific manner,
which fully record:

11.



--------------------------------------------------------------------------------



 



  (a)   all work done and results achieved in the course of Clinical Trials;    
(b)   details of MEPL’s employees, agents, contractors and sub-licensees engaged
to conduct Clinical Trials, all Clinical Trial Subjects and all other persons
involved in Clinical Trials; and     (c)   the Clinical Trial Materials.

3.7   Inspection of records

Novogen Research or its nominee may, during normal business hours and upon
reasonable notice to MEPL, inspect and copy the records maintained by MEPL under
clause 3.6, and may take and retain such copies as Novogen Research thinks fit.

3.8   Reports on Clinical Trials

  (a)   Within 5 Business Days of a written request by Novogen Research from
time to time during the Term, MEPL shall submit a written report to Novogen
Research on the status of all Clinical Trials.     (b)   MEPL shall immediately
report to Novogen Research any serious adverse drug experience which occurs
during the course of Clinical Trials, and if requested by Novogen Research, MEPL
shall cooperate in reporting that experience to any relevant third party or
Government Agency.

3.9   Publication of results of Clinical Trials

MEPL must not, and must ensure that its employees, agents, contractors and
sub-licensees do not, publish, present in public or make available to any third
party the results of any Clinical Trials without the prior written consent of
Novogen Research.

3.10   Intellectual Property Rights in Clinical Trial Materials

By this document, MEPL assigns to Novogen Research absolutely and as beneficial
owner, the entire right, title and interest in all Intellectual Property Rights
in all Clinical Trial Materials.

4.   DEVELOPMENTS   4.1   MEPL Developments

MEPL shall disclose to Novogen Research all MEPL Developments as soon as is
reasonably practicable after becoming aware of them, and by this document MEPL
assigns to Novogen Research absolutely and as beneficial owner the entire right,
title and interest in all Intellectual Property Rights in all MEPL Developments.

4.2   Novogen Developments

Novogen Research shall disclose to MEPL all Novogen Developments as soon as is
reasonably practicable after becoming aware of them.

12.



--------------------------------------------------------------------------------



 



5.   MARKETING AND COMMERCIALISATION

5.1   Marketing and commercialisation

Subject to clauses 5.2 to 5.9, MEPL may, at its sole cost and expense, exploit
Products in the Field in the Territory in such manner as it thinks fit.

5.2   Commercialisation

MEPL must, and must procure that each of its agents, contractors and
sub-licensees:

  (a)   conduct any marketing and commercialisation activities on a commercially
reasonable basis, in compliance with any applicable laws, rules and regulations
of any Government Agency;     (b)   observe all reasonable directions and
instructions given to it by Novogen Research about marketing and
commercialisation of any Product, including directions about the preparation of
or amendment of any advertising, publicity, sales literature or other document
relating to the Product; and     (c)   otherwise act as it reasonably considers
to be most beneficial to the interests of MEPL and Novogen Research.

5.3   Records and customer relations

MEPL must, and must procure that each of its agents, contractors and
sub-licensees:

  (a)   keep accurate and separate records and accounts of the supply of
Products sufficient to enable the recall of Products by batch number, and must
submit copies of those records to Novogen Research immediately upon request by
Novogen Research;     (b)   note details of any customer complaints about
Products and details of any return of any Product and must provide those details
to Novogen Research in writing as soon as is practicable after becoming aware of
them;     (c)   provide all reasonable assistance to Novogen Research if Novogen
Research wishes to investigate any customer complaint or return of any Product;
and     (d)   consult with Novogen Research regarding any action to be taken
about any customer complaint or return of any Product.

5.4   Marketing and promotion

MEPL must, and must procure that its agents, contractors and sub-licensees:

  (a)   act in good faith towards Novogen Research and actively promote sales of
Products and develop markets for Products throughout the Territory;     (b)  
not during the Term do anything which might injure or destroy the market in the
Territory for Products;

13.



--------------------------------------------------------------------------------



 



  (c)   subject to applicable laws and regulations in the Territory, advertise
Products to keep customers and potential customers informed of them;     (d)  
subject to applicable laws and regulations in the Territory, disseminate samples
of Products and technical and promotional literature about Products; and     (e)
  subject to applicable laws and regulations in the Territory, establish
advertising or promotional programs for Products.

5.5   Approval of promotional and advertising material

MEPL must, and must procure that its agents, contractors and sub-licensees:

  (a)   submit to Novogen Research for prior approval by Novogen Research
representative samples of any promotional piece, advertising or technical
narrative in relation to Products;     (b)   use promotional pieces, advertising
and technical narratives only in accordance with the prior written consent of
Novogen Research and any conditions attaching to that consent; and     (c)  
make no representation or warranty about Products except with the prior written
consent of Novogen Research.

5.6   Compliance with laws

No consent granted by Novogen Research under clause 5.5 shall relieve MEPL of
its obligations under this clause 5 and MEPL remains solely responsible for the
compliance of any promotional activity with applicable laws despite any consent
by Novogen Research under clause 5.5.

5.7   Storage and handling

MEPL must, and must procure that its agents, contractors and sub-licensees:

  (a)   store Products safely and securely and in accordance with the reasonable
written directions of Novogen Research from time to time; and     (b)   permit
Novogen Research to inspect Products in the possession, custody or control of
MEPL, its agents, contractors and sub-licensees.

5.8   Compliance with laws

MEPL must, and must procure that its agents, contractors and sub-licensees,
ensure that all Products comply with the requirements of all applicable laws in
jurisdictions within the Territory in which MEPL exploits those Products, and
MEPL must inform Novogen Research immediately in writing upon becoming aware of
any failure to comply with those requirements.

14.



--------------------------------------------------------------------------------



 



5.9   Packing and transport of Products

MEPL must, and must procure that its agents, contractors and sub-licensees,
ensure that all Products are stored and packed in a secure and appropriate
manner so that the Products are reasonably likely to reach their destination in
good condition under normal conditions of transport.

6.   START GRANT AGREEMENT

6.1   Acknowledgment

MEPL acknowledges to Novogen Research that:

  (a)   Novogen Limited has obligations to the Commonwealth under the START
Grant Agreement with respect to the conduct of Clinical Trials and the
commercialisation of Products; and     (b)   Novogen Limited has undertaken (or
proposes to undertake) to the Commonwealth under the Deed of Acknowledgment and
Undertaking to procure that certain of its obligations under the START Grant
Agreement are fulfilled by its subsidiaries, including MEPL.

6.2   Compliance with the START Grant Agreement

MEPL must not, and must procure that its agents, contractors and sub-licensees
do not:

  (a)   exercise MEPL’s rights or perform MEPL’s obligations in a manner which
is inconsistent with the obligations of Novogen Limited under the START Grant
Agreement; or     (b)   otherwise do anything which may cause Novogen Limited to
be in default of its obligations under the START Grant Agreement or the Deed of
Acknowledgment and Undertaking.

6.3   Compliance with reasonable directions

If at any time during the Term Novogen Limited is in default of its obligations
to the Commonwealth under the START Grant Agreement or the Deed of
Acknowledgment and Undertaking, MEPL must comply with all reasonable directions
of Novogen Research to rectify that default.

7.   LICENCE FEES

7.1   First lump sum licence fee

In consideration of the licence granted in clause 1.4, MEPL must pay to Novogen
Research a first lump sum licence fee of US$5,000,000 on the later of:

  (a)   1 November 2002; or     (b)   the date on which the cumulative total of
any:

15.



--------------------------------------------------------------------------------



 



  (i)   funding (whether debt or equity);     (ii)   Commercialisation Income;
and     (iii)   income as a result of or in connection with the sale, hiring or
other disposal of Products,

received by MEPL and its related bodies corporate (other than Novogen Research
and Novogen Laboratories), exceeds US$25,000,000.

7.2   Second lump sum licence fee

In further consideration of the licence granted in clause 1.4, MEPL must pay to
Novogen Research a second lump sum licence fee of US$5,000,000 on the later of:

  (a)   1 November 2003; or     (b)   the date on which the cumulative total of
any:

  (i)   funding (whether debt or equity);     (ii)   Commercialisation Income;
and     (iii)   income as a result of or in connection with the sale, hiring or
other disposal of Products,

received by MEPL and its related bodies corporate (other than Novogen Research
and Novogen Laboratories), exceeds US$50,000,000.

7.3   Royalties during the Exclusivity Period

In further consideration of the licence granted in clause 1.4, MEPL must, during
the Exclusivity Period, pay to Novogen Research:

  (a)   2.5% of all Net Sales of Products in the Territory, Quarterly in
arrears, within 30 days of the end of each Quarter; and     (b)   25% of all
Commercialisation Income, Quarterly in arrears within 30 days of the end of each
Quarter.

7.4   Royalties after the Exclusivity Period

In further consideration of the licence granted in clause 1.4, MEPL must, from
the expiration of the Exclusivity Period until the end of the Term, pay to
Novogen Research 1.5% of all Net Sales of Products in the Territory, Quarterly
in arrears, within 30 days of the end of each Quarter.

7.5   Milestone Licence Fees

In further consideration of the licence granted in clause 1.4, MEPL must pay to
Novogen Research the Milestone Licence Fees during the Exclusivity Period. MEPL
must pay:

16.



--------------------------------------------------------------------------------



 



  (a)   each Milestone Licence Fee payable for a calendar year within 30 days
following the end of the relevant calendar year; and     (b)   the Milestone
Licence Fee payable on the Approval Date within 30 days following the Approval
Date.

8.   PAYMENT TERMS

8.1   Payments

All amounts due and payable under clause 7 must be calculated and paid in United
States dollars and must be paid by bank cheque or electronic transfer to an
account notified by Novogen Research in writing.

8.2   Interest on overdue accounts

Interest shall accrue at the Default Rate on the outstanding balance of all
overdue amounts payable under clause 7, calculated daily.

9.   REPORTS AND ACCOUNTING

9.1   Books and records

In addition to those records which MEPL must make and keep under clauses 3.6 and
5.3, MEPL must, and must ensure that its agents, contractors and sublicensees,
make, keep and maintain for the Term and a period of six years after the end of
the Term, separate and complete records and books of account relating to:

  (a)   all marketing, sale, distribution, exploitation and commercialisation of
Products; and     (b)   any assignment, sublicensing, or other dealing with
MEPL’s rights under this document,

which must contain clear particulars sufficient to enable the calculation of all
amounts payable under clause 7.

9.2   Auditor’s certificates

Within 60 days of a written request by Novogen Research at any time during the
Term or within six years after the end of the Term, MEPL must produce a
certificate by the auditors or accountants of MEPL as to the accuracy and
completeness of the records and books of account referred to in clause 13.1.

9.3   Quarterly statements

MEPL must, and must procure that its agents, contractors and sub-licensees,
prepare statements for each Quarter showing:

  (a)   the progress of marketing and commercialisation of Products;

17.



--------------------------------------------------------------------------------



 



  (b)   details of any Commercialisation Income received by or on behalf of MEPL
and its subsidiaries in the period to which the statement relates;     (c)  
details of any funding received by or on behalf of MEPL and its subsidiaries, by
way of debt, equity or otherwise;     (d)   details of all income received by or
on behalf of MEPL and its subsidiaries as a result of or in connection with the
sale, hiring or other disposal of Product; and     (e)   the calculation of any
payments due under clause 7;

and must submit those statements to Novogen Research within 30 days of the end
of the Quarter to which they relate, together with payment of the amount due to
Novogen Research under clause 7. All figures in the statements must be in United
States dollars.

9.4   Certification

Novogen Research may give notice to MEPL at any time that it disputes any
statement submitted by MEPL under clause 9.3 and that it wishes to have the
statement certified by an independent accountant at its own cost. In order to do
so, Novogen Research and its nominee may inspect MEPL’s records and books of
account, and those of MEPL’s contractors and sub-licensees under clause 9.7.

9.5   Adjustments

  (a)   A certification of a statement under clause 9.4 is final and binding on
the parties.     (b)   Within 14 days of notice in writing by Novogen Research
of the certification under clause 9.4, the parties must make any adjustments
required as a result of the certification, including:

  (i)   any refund by Novogen Research to MEPL of the amount of any overpayment;
and     (ii)   any payment by MEPL to Novogen Research of the amount of any
underpayment.

  (c)   If the certification reveals the amount paid to Novogen Research was
underestimated by 5% or more, then within 14 days of notice of the
certification, MEPL must also reimburse Novogen Research the cost of
certification.

9.6   Interest on adjustments

Interest at the Default Rate (calculated daily) on the amounts payable under
clause 9.5 accrues from and including the 14th day after the date of notice of
the certification by Novogen Research to MEPL.

9.7   Inspection

Novogen Research may, during normal business hours and upon reasonable notice,
by its authorised representatives (including accountants and auditors) inspect
the records and books of account referred to in clause 9.1. Such authorised
representatives may take such

18.



--------------------------------------------------------------------------------



 



copies and extracts of the records and books of account as they think fit and
MEPL must, and must ensure that its contractors and sublicensees give such
authorised representatives such assistance as is necessary, including by
providing access to facilities, hardware, software and documents, to enable the
Commercialisation Income and all amounts payable by MEPL to Novogen Research
under this document to be ascertained or verified.

10.   OTHER COSTS

10.1   Maintenance of Licensed Patent Rights

Subject to clause 10.2, Novogen Research is responsible at its sole cost and
expense for filing, prosecution and maintenance in the Territory of the Licensed
Patent Rights.

10.2   Reimbursement by MEPL

MEPL must reimburse Novogen Research one half of the costs incurred by Novogen
Research during the Exclusivity Period in filing, prosecuting and maintaining
the Licensed Patent Rights, within 30 days of presentation by Novogen Research
of invoices for those amounts, together with copies of all invoices, receipts
and other documents evidencing those costs.

10.3   Registration of Products

MEPL must, at its own cost and expense:

  (a)   register and maintain the registration of Products for use in the Field
in accordance with any applicable laws, rules and regulations of any Government
Agency; and     (b)   do everything necessary to apply for and obtain each
Authorisation from a Government Agency required by any applicable law in the
Territory for the importation, promotion, distribution, storage, sale and use of
Products in the Field.

11.   GOODS AND SERVICES TAX

11.1   GST Law definitions

Words defined in the GST Law have the same meaning in this clause 11, unless the
context makes it clear that a different meaning is intended.

11.2   GST payable in addition to other amounts

In addition to paying all amounts payable by MEPL under this document, MEPL
must:

  (a)   pay to Novogen Research an amount equal to any GST payable on any supply
by Novogen Research under or in connection with this document without deduction
or set-off of any other amount;     (b)   make that payment:

  (i)   if Novogen Research must pay GST on or after receiving the consideration
or any part of it — as and when MEPL must pay or provide the consideration or
that part of it;

19.



--------------------------------------------------------------------------------



 



  (ii)   if Novogen Research must pay GST on issuing an invoice under this
document — on the earlier of the due date for payment of that invoice, or 10
Business Days following the end of the month in which Novogen Research issued
that invoice; and     (iii)   if Novogen Research must pay GST upon the
occurrence of some other event — within 5 Business Days of a written request by
Novogen Research for payment for the GST, which may be in the form of a tax
invoice (or an adjustment note); and

  (c)   indemnify Novogen Research against, and pay Novogen Research on demand
the amount of:

  (i)   all GST on the transactions contemplated by this document; and     (ii)
  any loss, liability or expense directly or indirectly incurred in connection
with or arising from or caused by any failure by MEPL to pay any amount as and
when required by this clause 11, for example, any additional tax, penalty tax,
fine, interest or other charge under a GST Law.

11.3   Tax invoice

Within 28 days of a written request from MEPL, Novogen Research must issue a tax
invoice (or an adjustment note) to MEPL for any supply for which Novogen
Research may recover GST from MEPL under this document, and must include in the
tax invoice (or adjustment note) the particulars required by the GST Law for
MEPL to obtain an input tax credit for that GST.

11.4   Adjustments

Novogen Research must refund to MEPL any overpayment by MEPL for GST, but
Novogen Research need not refund to MEPL any amount for GST paid to the
Commissioner of Taxation unless Novogen Research has received a refund or credit
of that amount.

11.5   GST where MEPL supplies Novogen Research

If MEPL must pay GST for anything provided or supplied by MEPL under this
document, Novogen Research must pay to MEPL an amount equal to that GST in
exactly the same way as MEPL must so do for any GST Novogen Research must pay,
and this clause 11 applies to that GST as if MEPL was Novogen Research, and
Novogen Research was MEPL.

12.   OTHER DEDUCTIONS AND WITHHOLDINGS

If at any time an applicable law obliges MEPL to make a deduction or withholding
in respect of any Tax from any payment by MEPL to Novogen Research under this
document, MEPL must:

  (a)   notify Novogen Research of the obligation promptly after MEPL becomes
aware of it;

20.



--------------------------------------------------------------------------------



 



  (b)   ensure that the deduction or withholding does not exceed the minimum
amount required by law;     (c)   pay to the relevant Government Agency on time
the full amount of the deduction or withholding and promptly deliver to Novogen
Research a copy of any receipt, certificate or other proof of payment; and    
(d)   indemnify Novogen Research against the deduction or withholding, by paying
to Novogen Research, at the time that the payment is due, an additional amount
that ensures that, after the deduction or withholding is made, Novogen Research
receives a net sum equal to the sum that it would have received if the deduction
or withholding had not been made.

13.   INTELLECTUAL PROPERTY RIGHTS

13.1   Acknowledgment

Each party acknowledges that nothing in this document effects an assignment or
transfer to MEPL of any right, title or interest in the Licensed Intellectual
Property, and MEPL must not represent that it has any right, title or interest
in the Licensed Intellectual Property other than the rights expressly granted to
it under this document.

13.2   Maintenance of Licensed Intellectual Property

MEPL must do all things necessary in storing, manufacturing, packing, supplying,
commercialising and otherwise dealing with the Products to maintain the Licensed
Intellectual Property and must not cause or permit to be done anything which may
damage or endanger the Licensed Intellectual Property.

13.3   Notification

MEPL must notify Novogen Research immediately upon becoming aware of:

  (a)   any actual or apparent infringement by any person of the Licensed
Intellectual Property; or     (b)   any assertion or claim by any person that
the activities of a party under this document infringe the Intellectual Property
Rights of any person.

13.4   Proceedings by MEPL

Subject to clauses 13.5 and 13.7, MEPL may in its discretion and for its own
benefit enforce and defend in the Territory the Licensed Intellectual Property
during the Exclusivity Period, and in the event it does so, MEPL shall have the
conduct and control of any proceedings, including the right to settle them.

13.5   Directions by Novogen Research

During the Exclusivity Period, MEPL shall take such proceedings in respect of
any actual or suspected infringement in the Territory of the Licensed
Intellectual Property, and shall

21.



--------------------------------------------------------------------------------



 



defend any claim of infringement against the parties, as directed by notice in
writing by Novogen Research from time to time.

13.6   Joinder of Novogen Research

If it is necessary that Novogen Research be a party to any proceedings commenced
by MEPL, Novogen Research shall join such proceedings as a plaintiff and shall
at MEPL’s cost provide all reasonable assistance, and execute any documents MEPL
reasonably requests, in relation to the proceedings.

13.7   Proceedings by Novogen Research

If MEPL fails to take or defend any proceedings within 28 days of receipt of a
notice under clause 13.5, then without prejudice to any other right Novogen
Research may have, Novogen Research may commence or defend those proceedings
itself, and in the event it does so Novogen Research shall have the conduct and
control of the proceedings including the right to settle them.

13.8   Joinder of MEPL

If it is necessary that MEPL be a party to any proceedings taken under clause
13.7, MEPL shall join such proceedings as a plaintiff and shall provide all
reasonable assistance, and execute any documents Novogen Research reasonably
requests, in relation to the proceedings.

13.9   Damages and settlement amounts

If in any proceedings commenced by Novogen Research under clause 13.7, damages
or an account of profits are awarded to any party to this document, or an amount
is received by any party by way of settlement of those proceedings, all such
damages, profits and settlement amounts must be paid to Novogen Research within
5 Business Days of receipt.

13.10   Assignment of Intellectual Property Rights

For the avoidance of doubt, if in any proceedings commenced or defended under
this clause 13, a court makes an order in favour of a party to this document
other than Novogen Research in relation to the ownership of any Intellectual
Property Rights forming part of the Licensed Intellectual Property, the parties
agree that those Intellectual Property Rights are by this document assigned
absolutely to Novogen Research.

14.   CONFIDENTIAL INFORMATION

14.1   Confidentiality

Each party must:

  (a)   keep and maintain all Confidential Information of the other party
strictly confidential;     (b)   use Confidential Information of the other
parties only for the purposes for which it is disclosed; and

22.



--------------------------------------------------------------------------------



 



  (c)   not disclose any Confidential Information of another party other than to
its employees, authorised sub-contractors, legal advisers, auditors or other
consultants requiring the information for the purposes of this document and then
only upon those persons undertaking in writing to keep that information strictly
confidential.

14.2   Security

For the purposes of clause 14.1, each party must establish and maintain
effective security measures to safeguard the Confidential Information of the
other party from unauthorised use or access and must notify the Disclosing Party
immediately upon becoming aware of any suspected or actual unauthorised use or
disclosure of its Confidential Information.

14.3   Exceptions to obligations of confidentiality

The obligations in clauses 14.1 and 14.2 do not apply to the extent that a party
is required by law to disclose any Confidential Information, provided the party
promptly gives notice to the Disclosing Party of that requirement and discloses
only that portion of its Confidential Information which it is legally required
to disclose.

14.4   Public domain

No Confidential Information shall be deemed to be in the public domain merely
because it contains information which is in the public domain or is embraced by
a general disclosure which is in the public domain.

15.   REPRESENTATIONS AND WARRANTIES

15.1   Warranties of each party

Each party represents and warrants that:

  (a)   (status) it is a company limited by shares under the Corporations Act;  
  (b)   (power) it has full legal capacity and power to:

  (i)   own its property and to carry on its business; and     (ii)   enter into
this document and to carry out the transactions that this document contemplates;

  (c)   (corporate authority) it has taken all corporate action that is
necessary or desirable to authorise its entry into this document and its
carrying out the transactions that this document contemplates;     (d)  
(Authorisations) it holds each Authorisation that is necessary or desirable to:

  (i)   enable it to properly execute this document and to carry out the
transactions that this document contemplates;     (ii)   ensure that this
document is legal, valid, binding and admissible in evidence; or

23.



--------------------------------------------------------------------------------



 



  (iii)   enable it to properly carry on its business,

and it is complying with any conditions to which any of these Authorisations is
subject;

  (e)   (documents effective) this document constitutes its legal, valid and
binding obligations, enforceable against it in accordance with its terms (except
to the extent limited by equitable principles and laws affecting creditors’
rights generally), subject to any necessary stamping or registration;     (f)  
(no contravention) neither its execution of this document nor the carrying out
by it of the transactions that this document contemplates, does or will:

  (i)   contravene any law to which it or any of its property is subject or any
order of any Government Agency that is binding on it or any of its property;    
(ii)   contravene any Authorisation;     (iii)   contravene any undertaking or
instrument binding on it or any of its property;     (iv)   contravene its
constitution; or     (v)   require it to make any payment or delivery in respect
of any financial indebtedness before it would otherwise be obliged to do so.

15.2   Representations and warranties by Novogen Research

Novogen Research represents and warrants that:

  (a)   (ownership) to the best of its knowledge Novogen Research is the legal
and beneficial owner of the Licensed Intellectual Property and to the best of
its knowledge no other person has or shall have any claim of ownership with
respect to the Licensed Intellectual Property;     (b)   (no dealings) subject
to the START Grant Agreement, it has not assigned or granted to any person any
right, title or interest in or in relation to the Licensed Intellectual
Property;     (c)   (no Encumbrance) subject to the Fixed and Floating Charge,
the Licensed Intellectual Property is free from any Encumbrance;     (d)  
(filing, prosecution and maintenance) Novogen Research has diligently filed,
prosecuted and maintained the patents and patent applications listed in schedule
1 and as at the Commencement Date all filing, prosecution and maintenance fees
have been paid;     (e)   (confidentiality) to its knowledge Novogen Research
has kept the Licensed Know How confidential and to its knowledge there has been
no breach of that confidentiality;

24.



--------------------------------------------------------------------------------



 



  (f)   (no infringement) to its knowledge the exercise by MEPL, in any country
in which a patent application in schedule 1 has been filed, of the rights
granted to MEPL under this document with respect to the Licensed Intellectual
Property does not infringe the Intellectual Property Rights of any person; and  
  (g)   (no further Patent Rights) other than the Licensed Patent Rights,
Novogen Research has no Patent Rights which are necessary in order for MEPL to
exercise its rights and perform its obligations under this document.

15.3   Validity of Licensed Patent Rights       MEPL acknowledges that Novogen
Research makes and has made no representation, warranty, statement or promise to
the effect that:

  (a)   any letters patent will be granted in respect of the Licensed
Intellectual Property in any country in the Territory; or     (b)   if any
letters patent are granted in respect of the Licensed Intellectual Property in
any country in the Territory, such letters patent will be valid.

15.4   Reliance on representations and warranties       Each party acknowledges
that the other party has executed this document and agreed to take part in the
transactions that this document contemplates in reliance on the representations
and warranties that are made in this document.

16.   LIMITATION OF LIABILITY   16.1   Limitation of liability of Novogen
Research       Subject to clause 16.2 and to the extent permitted by law, the
liability of Novogen Research to MEPL under this document and any other
liability of Novogen Research to MEPL, whether in contract, tort (including
negligence and breach of statutory duty) or otherwise is limited to US$200,000.
  16.2   Liability for infringement of Intellectual Property Rights       Clause
16.1 does not apply to any liability which Novogen Research may have to MEPL
with respect to any breach by Novogen Research of the representations and
warranties in clauses 15.2(a), (b), (c) and (f).   16.3   Exclusion of
conditions and warranties       Except for the warranties expressly made in this
document, all conditions, warranties, undertakings or representations express or
implied arising by statute, general law or otherwise are expressly excluded to
the extent permitted by law.   16.4   Indirect and consequential loss      
Notwithstanding any other provision of this document, and to the extent
permitted by law, in no circumstances is Novogen Research liable in contract,
tort (including negligence or breach of statutory duty) or otherwise, and
whatever the cause, to compensate MEPL for:

25.



--------------------------------------------------------------------------------



 



  (a)   any increased costs or expenses;     (b)   any economic loss, loss of
profit, revenue, business, contracts or anticipated savings; or     (c)   any
other special, indirect or consequential loss or damage of any nature.

17.   INDEMNITIES AND INSURANCE   17.1   Clinical Trial indemnity       MEPL
must indemnify and keep indemnified Novogen Research, its directors, employees
and agents against all damages, costs or expenses (including legal costs and
expenses on an indemnity basis) in respect of any claims, demands, actions,
proceedings or prosecution which may be brought or commenced as a result of or
in relation to:

  (a)   the conduct of Clinical Trials generally; or     (b)   any personal
injury to or death of a Clinical Trial Subject arising out of or relating to the
administration of the Products or any clinical intervention or procedure
provided for or required for the purposes of the Clinical Trials to which the
Clinical Trial Subjects would not have been exposed but for their participation
in the Clinical Trials,

except to the extent that the claim, demand, action, proceeding or prosecution
arose from an action or omission of MEPL in accordance with a direction given by
Novogen Research under this document or from any negligence (including breach of
statutory duty) of Novogen Research or any breach by Novogen Research of its
obligations under this document.

17.2   Commercialisation indemnity       MEPL must indemnify and keep
indemnified Novogen Research, its directors, employees and agents against all
damages, costs or expenses (including legal costs and expenses on an indemnity
basis) in respect of any claims, demands, actions, proceedings or prosecution
which may be brought or commenced as a result of or in relation to:

  (a)   the licensing or sub-licensing of the Licensed Intellectual Property;  
  (b)   the sale, distribution or other commercialisation or exploitation of
Products; or     (c)   any packaging, marketing, advertisement or promotion of
Products,

by MEPL, its employees, agents, contractors and sub-licensees, including any
warranty claims, product liability claims, product recalls and claims for
personal injury or property damage, except to the extent that the claim, demand,
action, proceeding or prosecution arose from an action or omission of MEPL in
accordance with a direction given by Novogen Research under this document, from
the negligence (including breach of statutory duty) of Novogen Research or the
breach by Novogen Research of its obligations under this document.

26.



--------------------------------------------------------------------------------



 



17.3   MEPL’s insurance policies       MEPL must take out and maintain in force
in the Territory comprehensive general liability insurance including advertising
and product liability insurance for personal injury and property damage and
product recall insurance, in relation to all Products on terms satisfactory to
Novogen Research.   17.4   Name of Novogen Research       If requested by
Novogen Research, MEPL must ensure that that Novogen Research is included on the
policies referred to in clause 17.3 as a joint insured or loss payee.   17.5  
Certificates of currency       At the request of Novogen Research from time to
time, MEPL must provide to Novogen Research a certificate of currency evidencing
its compliance with its obligations under this clause 17.   17.6   Default      
If within 15 Business Days of a request by Novogen Research under clause 17.5,
MEPL does not comply with its obligations under that clause, Novogen Research
may (but is not obliged to) take out and maintain the insurance and may recover
any premiums paid as a debt due by MEPL.   17.7   Expiry       MEPL shall
maintain each insurance policy referred to in clause 17.3 until the expiry date
of the last Product sold, hired or otherwise disposed of by or on behalf of MEPL
or its sub-licensees.   17.8   Novogen Research’s insurance       Novogen
Research must take out and maintain in force in the Territory comprehensive
general liability insurance policies in relation to its obligations under this
document on terms reasonably satisfactory to MEPL.   18.   FORCE MAJEURE   18.1
  Notice and suspension of obligations       If a party to this document is
affected, or likely to be affected, by a Force Majeure Event:

  (a)   that party must immediately give the other prompt notice of that fact
including:

  (i)   full particulars of the Force Majeure Event;     (ii)   an estimate of
its likely duration;     (iii)   the obligations affected by it and the extent
of its effect on those obligations; and

27.



--------------------------------------------------------------------------------



 



  (iv)   the steps taken to rectify it; and

  (b)   the obligations under this document of the party giving the notice are
suspended to the extent to which they are affected by the relevant Force Majeure
Event as long as the Force Majeure Event continues.

18.2   Effort to overcome       A party claiming a Force Majeure Event must use
its best endeavours to remove, overcome or minimise the effects of that Force
Majeure Event as quickly as possible. However, this does not require a party to
settle any industrial dispute in any way it does not want to.   18.3  
Termination       If a Force Majeure Event continues for more than 3 months, any
party may terminate this document by giving at least 10 Business Days notice to
the other parties.   19.   TERM AND TERMINATION   19.1   Term

  (a)   Subject to paragraph (b), the rights and obligations of the parties
under this document begin on the Commencement Date and continue until this
document is terminated in accordance with this clause 19.     (b)   The
variations made by this document to the Original Licence Agreement are effective
from the date of this document.

19.2   Termination by Novogen Research       Novogen Research may terminate this
document at any time:

  (a)   immediately if MEPL defaults in the performance of any of its
obligations under this document which in Novogen Research’s reasonable opinion
is capable of remedy and fails to remedy that default within 21 days of
receiving written notice from Novogen Research specifying the default and
requiring the default to be remedied;     (b)   on 21 days written notice if
MEPL defaults in the performance of any of its material obligations under this
document which in Novogen Research’s reasonable opinion is not capable of
remedy; and     (c)   immediately by notice in writing if:

  (i)   there is a Change of Control of MEPL without Novogen Research’s written
consent (which shall not be unreasonably withheld or delayed or conditioned);  
  (ii)   MEPL is involved in an Insolvency Event; or

28.



--------------------------------------------------------------------------------



 



  (iii)   MEPL ceases for any reason to be able lawfully to carry out all the
transactions which this document contemplates may be carried out by MEPL.

19.3   Termination by MEPL       MEPL may terminate this document at any time:

  (a)   on three month’s written notice to Novogen Research;     (b)  
immediately if Novogen Research defaults in the performance of any of its
obligations under this document which in MEPL’s reasonable opinion is capable of
remedy and fails to remedy that default within 21 days of receiving written
notice from MEPL specifying the default and requiring the default to be
remedied;     (c)   on 21 days written notice if Novogen Research defaults in
the performance of any of its material obligations under this document which in
MEPL’s reasonable opinion is not capable of remedy; and     (d)   immediately by
notice in writing if:

  (i)   Novogen Research is involved in an Insolvency Event; or     (ii)  
Novogen Research ceases for any reason to be able lawfully to carry out all the
transactions which this document contemplates may be carried out by Novogen
Research.

19.4   Consequences to MEPL of termination       Upon termination of this
document MEPL must:

  (a)   immediately cease using and exploiting the Products;     (b)   within 14
Business Days return to Novogen Research or destroy at Novogen Research’s
election, all Products, Clinical Trial Materials, all copies (including
electronic copies) of any labelling and packaging materials relating to Products
and any other Confidential Information of Novogen Research in MEPL’s possession,
custody or power; and     (c)   cooperate with Novogen Research and do
everything necessary to bring about the orderly and medically and ethically
permissible termination of all Clinical Trials,         provided that MEPL may
complete in accordance with its obligations under this document any contracts
for sale or supply of Products to which MEPL is bound prior to the date of
termination.

19.5   Consequences to Novogen Research of termination       Upon termination of
this document Novogen Research must return to MEPL or destroy at MEPL’s election
within 10 Business Days, all Confidential Information of MEPL in the possession,
custody or power of Novogen Research.

29.



--------------------------------------------------------------------------------



 



19.6   Survival and accrued rights       Upon termination under this clause 19,
this document is at an end as to its future operation except for:

  (a)   the enforcement of any right or claim which arises on or has arisen
before termination; and     (b)   the obligations of the parties under clauses
1, 3.6, 3.7, 3.9, 5.3, 9, 13.1, 13.9, 14, 16, 17, 20, 21 and 23 (except clause
23.4) and this clause 19 which survive termination.

20.   DISPUTE RESOLUTION   20.1   Disputes       If a dispute arises out of or
in relation to this document (including any dispute as to breach or termination
of the document or as to any claim in tort, in equity or pursuant to any
statute) (a “Dispute”), a party to this document may not commence any court or
arbitration proceedings relating to the Dispute unless it has complied with this
clause 20 except where the party seeks urgent interlocutory relief.   20.2  
Notice of Dispute       A party to this document claiming that a Dispute has
arisen under or in relation to this document must give written notice to the
other party specifying the nature of the Dispute (a “Dispute Notice”).   20.3  
Negotiation       Upon receipt by a party of a Dispute Notice, Novogen Research
and MEPL must procure that their respective Managing Directors meet to endeavour
to resolve the Dispute expeditiously by negotiation.   20.4   Resolution of
Dispute       If the parties have not resolved the Dispute under clause 20.3
within 14 days of receipt of a Dispute Notice, the parties must endeavour to
resolve the Dispute expeditiously using informal dispute resolution techniques
such as mediation, expert evaluation or determination or similar techniques
agreed by the parties.   20.5   Mediation       If the parties do not agree
within 28 days of receipt of a Dispute Notice (or such further period as the
parties agree in writing) as to:

  (a)   the dispute resolution technique and procedures to be adopted;     (b)  
the timetable for all steps in those procedures; and     (c)   the selection and
compensation of the independent person required for such technique,

30.



--------------------------------------------------------------------------------



 



      the parties must mediate the Dispute in accordance with the Mediation
Rules of the Law Society of New South Wales.

21.   NOTICES

  (a)   A notice, consent or other communication under this document is only
effective if it is in writing, signed and either left at the addressee’s address
or sent to the addressee by mail or fax. If it is sent by mail, it is taken to
have been received 3 working days after it is posted. If it is sent by fax, it
is taken to have been received when the addressee actually receives it in full
and in legible form.     (b)   The parties’ addresses and fax numbers are those
set out below, or as a party notifies the other:

         
Novogen Research
     
Address:
  140 Wicks Road, North Ryde NSW 2113 AUSTRALIA  
Fax number:
  Int + 612 9878 0055  
Attention:
  Managing Director  
 
     
MEPL
     
Address:
  140 Wicks Road, North Ryde NSW 2113 AUSTRALIA  
Fax number:
  Int + 612 9878 0055  
Attention:
  Managing Director

22.   AMENDMENT AND ASSIGNMENT   22.1   Amendment       This document can only
be amended, supplemented, replaced or novated by another document signed by the
parties.   22.2   Assignment

  (a)   MEPL may only dispose of, declare a trust over or otherwise create an
interest in its rights under this document with the prior written consent of
Novogen Research.     (b)   Novogen Research may dispose of, declare a trust
over or otherwise create an interest in its rights under this document without
the consent of MEPL, and may disclose to any potential holder of the right or
interest any information relating to this document or any party to it.

23.   GENERAL   23.1   Governing law

  (a)   This document is governed by the law in force in New South Wales.    
(b)   Each party submits to the non-exclusive jurisdiction of the courts
exercising jurisdiction in New South Wales, and any court that may hear appeals
from any of those courts, for any proceedings in connection with this document,
and waives any right it might have to claim that those courts are an
inconvenient forum.

31.



--------------------------------------------------------------------------------



 



23.2   Liability for expenses       Each party must pay its own expenses
incurred in negotiating, executing, stamping and registering this document.  
23.3   Relationship of the parties       Nothing in this document creates a
relationship of employment, partnership or joint venture between the parties
under the laws of any applicable jurisdiction and no party may act or has the
authority to act as agent of or in any way bind or commit another party to any
obligation.   23.4   Giving effect to this document       Each party must do
anything (including execute any document), and must ensure that its employees
and agents do anything (including execute any document), that the other party
may reasonably require to give full effect to this document.   23.5   Waiver of
rights       A right may only be waived in writing, signed by the party giving
the waiver, and:

  (a)   no other conduct of a party (including a failure to exercise, or delay
in exercising, the right) operates as a waiver of the right or otherwise
prevents the exercise of the right;     (b)   a waiver of a right on one or more
occasions does not operate as a waiver of that right if it arises again; and    
(c)   the exercise of a right does not prevent any further exercise of that
right or of any other right.

23.6   Operation of this document

  (a)   This document contains the entire document between the parties about its
subject matter. Any previous understanding, document, representation or warranty
relating to that subject matter is replaced by this document and has no further
effect.     (b)   Any right that a person may have under this document is in
addition to, and does not replace or limit, any other right that the person may
have.     (c)   Any provision of this document which is unenforceable or partly
unenforceable is, where possible, to be severed to the extent necessary to make
this document enforceable, unless this would materially change the intended
effect of this document.

23.7   Operation of indemnities

  (a)   Each indemnity in this document survives the expiry or termination of
this document.

32.



--------------------------------------------------------------------------------



 



  (b)   A party may recover a payment under an indemnity in this document before
it makes the payment.

23.8   Consents       Where this document contemplates that a party may agree or
consent to something (however it is described), that party may:

  (a)   agree or consent, or not agree or consent, in its absolute discretion;
and     (b)   agree or consent subject to conditions,         unless this
document expressly contemplates otherwise.

23.9   Exclusion of contrary legislation       Any legislation that adversely
affects an obligation of a party, or the exercise by a party of a right or
remedy, under or relating to this document is excluded to the full extent
permitted by law.   23.10   Counterparts       This document may be executed in
counterparts.

     
EXECUTED as an agreement.
   
 
   
EXECUTED by NOVOGEN RESEARCH
PTY LIMITED
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary
 
   
EXECUTED by MARSHALL
EDWARDS PTY LIMITED
   
 
   
 
   
Signature of director
  Signature of director/secretary
 
   
 
   
Name of director
  Name of director/secretary

33.



--------------------------------------------------------------------------------



 



SCHEDULE 1
Product Patent Rights

          Application/patent   No.   Status
 
       
Australia
  731951   Granted
 
       
Australia
  19723/01   Under examination
 
       
Australia
  750031   Granted
 
       
Australia
  PP1124   Completed
 
      provisional patent
 
      application
 
       
Australia
  PO2039   Completed
 
      provisional patent
 
      application
 
       
Australia
  PS1594   Completed
 
      provisional patent
 
      application
 
       
Australia
  2002950294   Completed
 
      provisional patent
 
      application
 
       
Australia
  2002951607   Completed
 
      provisional patent
 
      application
 
       
Australia
  2002953453   Completed
 
      provisional patent
 
      application
 
       
Brazil
  9713180-6   Under examination
 
       
Brazil
  9814343-3   Under examination
 
       
Canada
  2,265,049   Under examination
 
       
Canada
  2316349   Pending
 
       
Czech Republic
  PV 699-99   Under examination
 
       
Europe
  97937345.3   Pending
 
       
Europe
  98960911.0   Pending
 
       
Hong Kong
  1019553   Granted
 
       
Hungary
  P9903971   Under examination
 
       
Israel
  128765   Under examination

34.



--------------------------------------------------------------------------------



 



          Application/patent   No.   Status  
Israel
  136784   Pending
 
       
Japan
  10-511105   Under examination
 
       
Mexico
  992092   Pending
 
       
Mexico
  006311   Pending
 
       
New Zealand
  334025   Granted
 
       
New Zealand
  506063   Under examination
 
       
New Zealand
  505377   Accepted
 
       
Norway
  19990965   Pending
 
       
Norway
  20003201   Pending
 
       
People’s Republic of China
  97198690.8   Under examination
 
       
Portugal
  98/08503   Pending
 
       
Singapore
  64139   Granted
 
       
Singapore
  74235   Granted
 
       
Sweden
  2286-3   Under examination
 
       
Turkey
  TR19990885B   Granted
 
       
Turkey
  2000/2064   Pending
 
       
United Kingdom
  2331015   Granted
 
       
United States of America
  09/254026   Under examination
 
       
United States of
  Serial number not allocated    
America
  Continuation of 09/254026   Filed 6 August 2003
 
       
United States of America
  10/212847   Under examination
 
       
United States of America
  10/176762   Under examination
 
       
United States of America
  6455032   Granted
 
       
Zimbabwe
  12/99   Accepted
 
       
International
  PCT/AU03/00427   Pending
 
       
International
  PCT/AU97/00563   National phase
 
      entry completed

35.



--------------------------------------------------------------------------------



 



          Application/patent   No.   Status  
International
  PCT/AU98/01054   National phase
 
      entry completed

36.



--------------------------------------------------------------------------------



 



SCHEDULE 2
Manufacturing Patent Rights

          Application   No.   Status
 
       
Australia
  26510/00   Under examination
 
       
Australia
  PP8685   Completed provisional
 
      patent application
 
       
Brazil
  0008222-8   Pending
 
       
Canada
  2362819   Pending
 
       
China
  00803816.3   Under examination
 
       
Czech Republic
  PV 2001-2920   Pending
 
       
Europe
  00904727.5   Under examination
 
       
Hong Kong
  02103732.5   Pending
 
       
Hungary
  PO105218   Pending
 
       
Israel
  144008   Pending
 
       
Japan
  2000-599749   Pending
 
       
Mexico
  008233   Pending
 
       
New Zealand
  512696   Lapsed
 
       
New Zealand
  527700 (divisional)   Pending
 
       
Norway
  20013945   Pending
 
       
Singapore
  200103867-8   Pending
 
       
South Africa
  20016502   Pending
 
       
Turkey
  01/2367   Under examination
 
       
United States of America
  09/889701   Under examination
 
       
International
  PCT/AU00/00103   National phase entry
 
      completed

37.